       Case 1:19-cv-00309-BKS-TWD Document 1 Filed 03/07/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK

 United States of America,

                              Plaintiff,

                v.                                   Civil Action No.: 1:19-cv-309 (BKS/TWD)

  $8,583 in U.S. Currency,

                              Defendant.


                     VERIFIED COMPLAINT FOR FORFEITURE IN REM

       The United States of America brings this verified complaint for forfeiture in rem against

the above-captioned assets (the “defendant currency”) and alleges as follows:

                                  NATURE OF THE ACTION

       This is an action in rem brought pursuant to 21 U.S.C. § 881(a)(6) and Rule G of the

Supplemental Rules for Certain Admiralty or Maritime Claims and Asset Forfeiture Actions.

Forfeiture is sought of the defendant currency as money furnished or intended to be furnished in

exchange for a controlled substance, proceeds traceable to such an exchange, or money used or

intended to be used to facilitate a violation of 21 U.S.C. § 841.

                                           THE PARTIES

       1.      Plaintiff is the United States of America.

       2.      The defendant currency is $8,583, which is in the custody of the United States.

                                 JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1345 and 1355.
       Case 1:19-cv-00309-BKS-TWD Document 1 Filed 03/07/19 Page 2 of 5



       4.      This Court has in rem jurisdiction over the defendant currency pursuant to 28

U.S.C. § 1355(b).

       5.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1355 and 1395.

                                              FACTS

       6.      Michael Andrews is currently incarcerated for a felony drug-related offense.

       7.      In July 2018, the Saratoga Springs Police Department (SSPD) executed a search

warrant of an apartment unit that was then occupied by Michael Andrews. While executing the

warrant, officers seized (among other things) more than 2.2 pounds of marijuana, two hydrocodone

pills, three vials of concentrated cannabis, a stun gun, digital scales, drug paraphernalia, and more

than $3,000 in U.S. Currency which is not at issue in this case.

       8.      Michael Andrews subsequently moved to a home in Saratoga Springs with his

mother and his mother’s boyfriend, Jeffery Scott. In September 2018, the SSPD executed a search

warrant at Scott’s home for evidence of Michael Andrews’ drug sales. As officers approached the

residence to execute the warrant, they observed Michael Andrews in the passenger seat of a car in

the driveway selling marijuana. Michael Andrews was then placed under arrest.

       9.      When officers approached the front door of Scott’s home to execute the warrant,

Scott greeted them and stated: “You guys didn’t need a warrant, I would have let you inside myself

to arrest the little bastard. The room you want to look at is Mikey’s room, and it’s in the basement.

I was going to call you guys but I didn’t want to upset his mother, Linda. Mikey has never had a

job and he sells drugs from my home, sometimes right in the driveway.”

       10.     Officers seized from Michael Andrews’ bedroom (among other things)

approximately 19 grams of cocaine that was separated into various containers and bags, 25 grams
       Case 1:19-cv-00309-BKS-TWD Document 1 Filed 03/07/19 Page 3 of 5



of marijuana, nine oxycodone pills, and six hydrocodone pills. Some of the drugs were vacuum-

sealed; some were loose and stored in boxes.

       11.     Officers also seized from Michael Andrews’ bedroom the defendant currency. The

majority of the money ($7,979) was separated into different envelopes that were locked in a safe

that was bolted to the floor; the remainder of the money was inside a plastic bag that was concealed

in an empty box in his bedroom closet ($540) and on his bed ($64).

       12.     Officers secured the defendant currency and separated it from the drugs. A properly

trained narcotics detection dog then positively alerted to the presence of the odor of drugs on the

defendant currency found in Andrews’ safe and closet.

       13.     On November 20, 2018, Michael Andrews pled guilty to Felony Criminal

Possession of a Controlled Substance. He is currently serving a 30-month prison sentence.

       14.     Michael Andrews’ brother, Steven Andrews, did not live in Scott’s home at the

time of the search. Steven Andrews filed an administrative claim with the U.S. Drug Enforcement

Administration for the defendant currency swearing, under penalty of perjury, that he owned the

safe that was found in Scott’s home and that all of the defendant currency belonged to him.

                                         CONCLUSION

       15.     The facts set forth above support a reasonable belief that the government will be

able to meet its burden of proof at trial. Specifically, probable cause exists to believe that the

defendant funds constitute: (a) money furnished or intended to be furnished by a person in

exchange for a controlled substance in violation of the Controlled Substances Act; (b) proceeds

traceable to such an exchange; or (c) money used or intended to be used to facilitate a violation of

the Controlled Substances Act.
       Case 1:19-cv-00309-BKS-TWD Document 1 Filed 03/07/19 Page 4 of 5



       WHEREFORE, pursuant to Supplemental Rule G, plaintiff the United States of America,

respectfully requests that the Court:

       (1)     Issue a Warrant of Arrest In Rem, in the form submitted with this Complaint;

       (2)     Direct any person having any claim to the defendant currency to file and serve their

Verified Claims and Answers as required by 18 U.S.C. § 983(a)(4) and Supplemental Rule G;

       (3)     Enter judgment declaring the defendant property to be forfeited and condemned to

the use and benefit of the United States; and

       (4)     Award such other and further relief to the United States as it deems proper and just.


 Dated: March 5, 2019                            GRANT C. JAQUITH
                                                 United States Attorney

                                         By:     /s/ Adam J. Katz
                                                 Adam J. Katz
                                                 Assistant United States Attorney
                                                 Bar Roll No. 515310
              Case 1:19-cv-00309-BKS-TWD Document 1 Filed 03/07/19 Page 5 of 5



                                            VERIFICATION



    STATE OF NEW YORK                   )
                                        ) ss:
    COUNTY OF ALBANY                    )



             John Guzek being duly sworn, deposes and states:

             I am an Investigator with the Saratoga Springs Police Department.        I have read the

    foregoing Complaint for Forfeiture and assert that the facts contained therein are true to the best

    of my knowledge and belief, based upon knowledge possessed by me and/or on information

    received from other law enforcement officers.


    Dated thiJ.i.day of February, 2019.


                                                     ~ohn Guzek, Investigator
                                                     !Saratoga Springs Police Department



    Sworn to and subscribed before me this2::_2-
                                              _ _ day of February, 2019.


          ·-,:.
                                                    G~~CUA>JDQ~
                                                    NotaryPu~ \

    , '-/\.$_BEY E TEMPLE
--NOTARY _f>UBLIC.STATE OF NEW YORK
 - --- ' : - -- NO-.01TE6223078
      Ouatifled In Saratoga County
 My Commi11lon Elcplru OEl·O 1.2022
                              Case 1:19-cv-00309-BKS-TWD Document 1-1 Filed 03/07/19 Page 1 of 1
 2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                                                                                                                 $8,583 in U.S. Currency
UNITED STATES OF AMERICA

      (b) County of Residence of First Listed Plaintiff               Albany                                    County of Residence of First Listed Defendant                Saratoga
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Adam J. Katz, Assistant U.S. Attorney (518) 431-0247
United States Attorney's Office, 445 Broadway,
Albany, New York 12207
 II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                           of Business In This State

 u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
 u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
 u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
 u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
 u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
        & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
 u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
 u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
         Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
         (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
 u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
         of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
 u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
 u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
 u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
 u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
 u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
 u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
 u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
 u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
 u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
 u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                              Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                      u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                              Other                                                     u 465 Other Immigration                                                       State Statutes
                                      u    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                         another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                              21USC 881
 VI. CAUSE OF ACTION Brief description of cause:

 VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         u Yes     u No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE                                                                                               DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
   03/05/2019                                                             s/Adam J. Katz
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT              WAIVED                    APPLYING IFP                                       JUDGE         BKS               MAG. JUDGE              TWD


                                                                        1:19-cv-309 (BKS/TWD)
